Citation Nr: 1735587	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-11 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975. His military occupational specialty (MOS) was classified as a field artillery crewman.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision, relating to bilateral hearing loss and tinnitus, and an August 2014 decision, relating to a back disability, of the Nashville, Tennessee, Regional Office (RO).

In March 2016, the Board remanded the matter so the Veteran could be afforded a hearing before the undersigned Veterans Law Judge (VLJ). The Veteran testified via video-conference before the undersigned VLJ in January 2017. A transcript of the hearing has been associated with the claims file.

The issues of is entitlement to service connection for the following: 1) bilateral hearing loss and 2) low back injury, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran is presumed to have developed tinnitus during active service after being exposed to artillery fire.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


A. Direct Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Entitlement to service connection for tinnitus.

The Veteran contends that he has heard ringing in his ears since service. In his testimony before the undersigned VLJ, he stated that it sounded as if he was going through a tunnel after hearing artillery fire from the Howitzer cannons he shot during service.

The question for the Board is whether the Veteran's current diagnosis of tinnitus either began during active service, or is etiologically related to an in-service disease or injury.  

With respect to element (1), a current disability, the Veteran has a current diagnosis of tinnitus.

The Veteran was seen for a VA audiology examination in January 2012. The Veteran reported that he hears ringing in his ears that bothers him when trying to sleep at night. He reported that he really began noticing it 15 years ago; however, he stated that it has been there for at least 30 years. The examining audiologist diagnosed him with tinnitus.

The Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a factual issue. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

During his Board hearing, and as noted above, the Veteran credibly testified that he first noticed ringing in his ears prior to separation. Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. Here, the Veteran is competent to report in-service symptomatology, such as ringing in the ears, as well as present symptoms. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Further, the evidence is deemed credible, as his military service is commensurate with his claims of in-service acoustic trauma. His DD Form 214 indicates that he was a field artillery crewman. Therefore, the Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal. 

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." See Dorland's Illustrated Medical Dictionary, 1930 (32nd ed. 2012). Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it. For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002). Here the Veteran's testimony sufficiently establishes that tinnitus began during his military service. 

The Board finds that competent, credible, and probative evidence establishes that the Veteran's tinnitus is etiologically related to the Veteran's active service. As such, the criteria for service connection for tinnitus have been met, and service connection is granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Unfortunately, the Veteran's claims regarding entitlement service connection for the following: 1) bilateral hearing loss, and 2) low back injury, must be REMANDED for further development.

Bilateral Hearing Loss

In the January 2017 hearing before the undersigned VLJ, the Veteran testified that he suffered hearing loss as a result of his exposure to acoustic trauma in-service, where his primary military operational specialty (MOS) was that of a "cannoneer." See January 2017 Hearing Transcript. He reported that his hearing has become worse over the years.

At present, VA treatment records dated through July 2014 are associated with the claims file. During the January 2017 Board hearing, the Veteran testified that he sought treatment for his hearing loss disability at the VA treatment centers located in Murfreesboro, Tennessee and Cookeville, Tennessee. The Veteran testified that at these treatment visits, the examiners told him that he suffered bilateral hearing loss as a result of acoustic trauma. The nature, etiology, and severity of the Veteran's bilateral hearing loss are relevant to his claim for entitlement to service connection for the condition. Therefore, his recent VA treatment records must be obtained and associated with the claims file. 38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have constructive notice of documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).

Low Back Injury

In the January 2017 hearing before the undersigned VLJ, the Veteran testified that his back condition originated in-service. He reported having to lift heavy ammunition rounds that he estimated weighed about 200 pounds. He stated that he sought treatment for a leg condition. On his May 1974 separation examination, the Veteran endorsed that he had "painful and swollen joints." However, treatment after separation revealed, as reported to him by his doctors, that his leg pain was due to damage to his back in the lumbar and sacral region.

The Board notes that the Veteran was involved in a motor vehicle accident in 2012 and has had treatment for back pain since the incident. A September 2014 medical opinion by his treating physician stated that "there was a definite aggravation and advancement of a pre-existing condition."

The Board notes that the May 2016 SOC lists a January 2012 VA examination from Nashville, Tennessee as evidence. The referenced VA examination appears to be an audiology examination and there is no record of a VA examination of the Veteran's thoracolumbar spine region. Currently, there is no VA examination on record providing a medical opinion that considers the evidence and testimony provided by the Veteran after the August 2014 rating decision which denied service connection for his claimed back disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a medical examination and etiology opinion of the Veteran's thoracolumbar spine is needed to adequately assess the Veteran's symptoms of pain associated with his back and his legs, which he reports have been present since service. Therefore, a remand for a medical examination is needed so the Board may have the necessary medical evidence to adjudicate the Veteran's claim.

The issue of a total disability rating based on unemployability (TDIU) has been reasonably raised by the January 16, 2015 private vocational rehabilitation examination report and opinion, documenting the Veteran's account of the impact a low back disability has on his employability.

The United States Court of Appeals for Veterans Claims (Court) held that, when a disability upon which entitlement to a total disability rating due to individual unemployability (TDIU) is based has already been found to be service connected, a request for a TDIU is not a separate claim for benefits, but rather is part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009).

As previously stated, the Veteran asserts that he has been unemployed due to difficulties with his back. The Board notes that the Veteran does not currently meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a). If the RO finds that the Veteran is entitled to service connection for his back condition, the Board directs it to proceed with the appropriate development of this issue.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records for the period from July 2014 through the present from the  Murfreesboro, Tennessee and Cookeville, Tennessee VA treatment facilities and associate them with the claims file. 

2. Then, review the treatment records and readjudicate the Veteran's claim of entitlement to service connection for his bilateral hearing loss disability. If a new VA examination is needed in order to properly adjudicate the claim, a new audiology examination should be arranged. The claims folder should be forwarded to the examiner for review. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

3. Schedule the Veteran for a VA examination of his thoracolumbar spine. The claims folder should be forwarded to the examiner for review. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

While the Veteran's entire record should be reviewed, the Board directs the examiner to the following records:

a. May 1974 separation examination with question # 11 noting "swollen or painful joints."

b. May 1979 Rating Decision discussing pain in his low back region.

c. September 2014 private treatment records and medical opinion stating "there was a definite aggravation and advancement of a pre-existing condition."

The examiner should provide a report that describes the nature and etiology of the Veteran's back condition. If such an opinion is not possible without resorting to speculation, the examiner should explain why.

4. Then, readjudicate the Veteran's claim of entitlement to service connection for his lumbar spine disability.

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and provide a reasonable opportunity to respond. The appeal should then be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


